Citation Nr: 1225566	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-36 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus with vertigo.  

3.  Entitlement to service connection for an unspecified eye disorder (claimed as blurred vision).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from March 1960 to March 1963, and from March 1964 to March 1967.  He served in Vietnam from July 17, 1966, to March 19, 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

In an October 2009 statement the Veteran indicated that he had headaches.  He appears to relate the headaches to his military service.  However, service connection for headaches has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over this claim and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A hearing loss by VA standards in the right ear is not shown at any time and current hearing loss, by VA standards, in the left ear did not originate during service or for many years thereafter and is not related to any event that occurred during military service.  

2.  Tinnitus and vertigo did not originate during service or for many years thereafter and is not related to any event that occurred during military service.  

3.  While the Veteran was given spectacles during service, for an apparent refractive error, neither chronic residuals of an eye injury nor an acquired chronic disability of the eyes are shown at any time. 



CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated during service nor may a sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).   

2.  Tinnitus with vertigo was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).   

3.  An acquired eye disorder is not shown.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VCAA notice is intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service connection claim which are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA notified the Veteran of the VCAA requirements by a letter dated in January 2009, prior to initial adjudication of the claims in an April 2009 rating decision.  This letter informed the Veteran of the types of information and evidence not of record needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service.  It also notified him of the division of responsibility between the Veteran and VA for obtaining that evidence; specifically, that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  

In a May 2012 RO letter, prior to readjudication of the claims in a Supplemental Statement of the Case in May 2012, VA provided the Veteran notice pertinent to the downstream disability rating and effective date elements of a claim for service connection, as required by Dingess.  

An error in failing to afford a preadjudication notice (timing-of-notice error) can be cured by notification followed by readjudication.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (an SSOC is a readjudication); see also Prickett, 20 Vet. App. at 377-78.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veterans service treatment records (STRs) are on file and it is neither contended nor shown that they are incomplete.  

In an October 2009 letter the Veteran suggested that he received outpatient treatment in 1976 at a VA facility in St. Louis.  A close reading of this October 2009 letter indicates that he never actually stated that he received VA treatment in 1967.  Rather, he stated that he went to the St. Louis VA Medical Center in 1967 "but was given the runaround and left feeling extremely discouraged."  

Nevertheless, the RO has twice requested these records and each attempt was unsuccessful.  The Veteran has been requested to submit any such records that he may have in his possession.  Also, the RO made a formal finding as to the unavailability of these records and the Veteran has been informed of this.  Consequently, any further attempts to locate the records would be futile. 

In the October 2009 letter the Veteran also reported that his family physician had prescribed medication for vertigo and that three years ago he had an attack of vertigo which required treatment at an emergency room (E.R.) and testing by EKG and an MRI but each was negative.  Also, after being discharged from the E.R. he saw a neurologist who performed tests but these were negative as well.

In this regard, following the initial VCAA notice in January 2009, and after the Veteran's October 2009 letter, the RO again forwarded the Veteran a VCAA notice letter in May 2012 which included copies of VA Form 21-4142, Authorization and Consent to Release Information, which VA would use to obtain records of treatment related to his claimed disabilities.  However, the Veteran never executed and returned these forms.  In this regard, the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).   

The Veteran has been afforded a VA examination, in March 2012, with respect to his claims for service connection for hearing loss and tinnitus.  In the VA Form 646 of May 2012 the Veteran's service representative cited medical literature in support of the Veteran's claim for service connection for hearing loss and also attacked the adequacy of the 2012 VA examination for not having addressed, pursuant to the medical literature cited, whether the Veteran's having or not having a "notch" at 6,000 Hertz (Hz) was relevant.  Specifically, it was stated that a 2005 National Academies of Science Institute of Medicine (IOM) report entitled "Noise and Military Service" concluded that the military had not provide hearing examinations sufficient to assess noise-induced hearing loss.  The IOM recommended hearing tests above 6,000 Hz to document a characteristic "notch" associated with noise-induced hearing loss.  Thus, because adequate tests were not conducted during service for noise-induced hearing loss, the audiologist that conducted the 2012 examination had no basis to conclude that noise-induced hearing loss was not demonstrated during service (or, implicitly, was not of service origin).  

In this regard, even in light of the duty to independently consider issues suggested by the evidence of record, under Comer v. Peake, 552 F.3d 1362, 1368 (Fed.Cir. 2009), the Board is entitled to presume both the competence of a VA examiner and the adequacy of an examiner's opinion, unless challenged.  See Rizzo v. Shinseki, 580 F.3d at 1290-91 and Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Here, only the opinion has been challenged and not the examiner's competence.  The examiner is a trained professional who applied personal educational experience, medical knowledge, and experience to the specific facts of this case.  In opposition to this is a layperson's postulation, relying upon generic medical literature, of what evidence is needed for an informed medical opinion.  In other words, after merely citing generic medical information the service representative would have the Board believe that an informed but negative medical opinion cannot be rendered in this case.  For the aforementioned reasons, the Board declines to accept this proposition.  

Accordingly, the examiner's opinion will be deemed adequate inasmuch as the article cited by the Veteran's representative addresses only matters of a general nature dealing with hearing loss among a large group of veterans and does not provide helpful information in this specific case.  

Lastly, the Veteran has not been afforded a VA examination with respect to his claim for service connection for an unspecified disorder of the eyes, claimed as blurred vision.  In this regard, in the RO letter in January 2009 the RO specifically noted that the Veteran had not claimed a specific disability of the eyes and he was asked to state the "name" of his disability.  While a Veteran is not expected to be able to render a diagnosis of a disability with which he is afflicted, more information can be requested above and beyond that provided in his original claim (also in January 2009) which simply stated he had an "eye condition."  In the service representative Notice of Disagreement, it was indicated that the Veteran was claiming "blurred" vision but had no diagnosis and there was no particular injury or incident which caused eye damage.  

Given the paucity of information provided, there was no need to conduct a VA examination with respect to the claim for service connection for an unspecified eye disability.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon, Id., are not met in this case. 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the outcome of this claim hinges on what occurred or more precisely what did not occur, during service.  In the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's claimed disability and his military service would necessarily be based solely on the veteran's uncorroborated assertions regarding what occurred in service.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233(1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461(1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected.) 

The holding in Charles, Id. was clearly predicated on the existence of evidence of both in-service incurrence and of a current diagnosis.  Simply stated, referral of this case for an examination or obtainment of a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under Charles, Id., where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See also 38 U.S.C.A. § 5103A(a)(2) (West 2002).  

As there is neither any indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.

Background

The Veteran's service personnel records on file show that his military occupational specialty was a warehouseman.  He served in Vietnam from July 17, 1966, to March 19, 1967.  His military decorations include the Vietnam Service Medal and the Vietnam Campaign Medal.  

The July 1959 examination for induction into the Veteran's first period of active service revealed that his hearing of the whispered voice was 15/15 in each ear.  Audiometric testing of his hearing acuity was not conducted.  His uncorrected distant visual acuity was 20/20 in each eye. 

In August 1959 the Veteran complained of blurred vision in his right eye of two weeks duration.  A Spectacle Order Form in August 1959 reflects that the Veteran was given an order for prescription lenses.  His visual acuity was correctable to 20/15 in each eye.  

In January 1960 the Veteran broke a light bulb and possibly had glass in his left eye, for which he was sent to an eye clinic.  However, no records of any evaluation at an eye clinic are on file.  

On examination for enlistment in February 1960 the Veteran's hearing of the spoken voice was 15/15 in each ear.  Audiometric testing of his hearing acuity was not conducted.  His uncorrected distant visual acuity was 20/20 in each eye.  

In February 1961 the Veteran had an unspecified complaint as to one or both eyes.  When seen at an eye clinic the next month it was noted that his eyes bothered him when reading.  He had no headaches or diplopia but had questionable blurring of vision.  His vision was 20/20 in the right eye and 20/30 in the left eye.  

On examination in February 1969 for separation from his first period of service the Veteran's uncorrected distant visual acuity was 20/20 in each eye.  His hearing of the whispered and spoken voice was 15/15 in each ear.  Audiometric testing of his hearing acuity was not conducted.  An adjunct medical history questionnaire reflects that he reported not having or having had dizziness or fainting spells, eye trouble, or trouble with his ears.  

The March 1964 examination for entrance into the Veteran's second period of service revealed that his uncorrected distant visual acuity was 20/30 in the right eye and 20/25 in the left eye, with both being correctable to 20/20.  His uncorrected near visual acuity was 20/20 in each eye.  Defective vision was noted.  Audiometric testing revealed that his puretone threshold levels in decibels, at specified frequencies (in Hertz), were as follows:  

Hertz ?
500
1000
2000
3000
4000
6000
Right
-5 (10)
-5 (5)
-5 (5)
-5 (5)
0 (5)
10 (20)
Left
-5 (10)
-10 (0)
-10 (0)
-5 (5)
0 (5)
5 (15)

(Prior to October 31, 1967, service department audiometric tests and VA audiometric tests prior to June 30, 1966 were in "ASA" units.  The figures in parentheses represent the conversion to the current "ISO" units, which is the standard used in 38 C.F.R. § 3.385.)  

An adjunct medical history questionnaire reflects that he reported not having or having had dizziness or fainting spells, eye trouble, or trouble with his ears. 

The March 1967 examination for separation from the Veteran's second period of service revealed that his uncorrected distant and near visual acuity was 20/20 in each eye.  Audiometric testing revealed that his puretone threshold levels in decibels, at specified frequencies (in Hertz), were as follows:  

Hertz ?
500
1000
2000
3000
4000
6000
Right
-10 (5)
-5 (5)
-5 (5)
Not tested
-10 (-5)
Not tested
Left
-5 (10)
-5 (5)
-5 (5)
Not tested
-10 (-5)
Not tested

An adjunct medical history questionnaire reflects that he reported not having or having had dizziness or fainting spells, eye trouble, or trouble with his ears. 

In the Veteran's 2009 VA Form 21-526, Application for Compensation and Pension, he claimed compensation for hearing loss, tinnitus with vertigo, and an "eye condition."  He did not provide the dates of when these disabilities began, the dates of any treatment, which medical facilities or physicians who might have treated him or the locations of such treatment sources.  

In the NOD the Veteran's service representative indicated that the Veteran had been a warehouseman but had been transferred to ordnance where he was exposed to many explosions and other loud noises, which the Veteran felt had damaged his hearing.  The Veteran mentioned blurred vision but did not have any particular injury or incident which damaged his eyes.  

In October 2009 the Veteran stated that during his second period of service he had been assigned to work with a crew on a rocket launcher, also known as a bazooka, and had participated in firing such weapons many times without ear plugs.  In 1966 he was in Vietnam and his unit experienced extremely loud noise from mortar fire.  Also, while in Vietnam he was bitten by a tick which had remained under his left arm for 3 or 4 days, causing pain and an inability to lift that arm, before it was removed.  Upon returning to civilian life he started having problems with headaches, blurred vision, and a slight roaring in his right ear.  He had gone to a VA hospitalization in St. Louis but was given the "runaround" and he left feeling discouraged.  Although his earaches and headaches would come and go, many years later he started having dizzy spells which initially were not severe and did not last very long.  As the years passed, the dizzy spells increased and often caused nausea.  His family physician had prescribed medication for the vertigo but the dizzy spells continued to occur more frequently.  About 3 years ago he had his worst attack of a dizzy spell when at work and had to be taken to an emergency room where an EKG and MRI were negative.  After that he was seen by a neurologist who performed several tests but those tests were also negative.  He still did not know what was wrong with him but his physician had treated him for vertigo, inner ear infections, and inflammation of his ears.  He had recently retired with an 80 percent hearing loss in his right ear and a 30 percent hearing loss in his left ear.  He was unable to function without hearing aids.  

On VA examination in March 2012 by a VA audiologist, audiometric testing revealed that his puretone threshold levels in decibels, at specified frequencies (in Hertz), were as follows:  

Hertz ?
500
1000
2000
3000
4000
6000
Right
15
15
10
20
30
25
Left
5
15
30
35
45
40

The examiner noted that the results of audiometric testing were valid for rating purposes.  Speech discrimination ability was 94 percent in the right ear and 90 percent in the left ear.  The examiner indicated that the result of the testing revealed a sensorineural hearing loss in the right ear in the frequency range of 500 to 4000 Hz and a sensorineural hearing loss in the left ear from 500 to 6000 Hz or higher.  It was noted that a person might have a hearing loss at a level that was not considered to be a disability for VA purposes, and this could occur when the auditory thresholds were greater than 25 decibels at one or more frequencies in the 500 to 4000 Hz range.  

The examiner reported that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner indicated that the Veteran's bilateral "hearing loss with onset after the service" had gradually gotten worse over the years.  He had difficulty understanding conversation in crowds and his wife complained that he played the television too loud.  He had no difficulty hearing prior to service.  He reported having worked in Vietnam around ordnance and ammo dumps.  After service he had worked his way up from being a janitor to a machinist, at which he worked for 3 or 4 years.  He had been laid off but recalled to drive a forklift.  He denied recreational noise exposure.  He complained of bilateral tinnitus which was worse in the left ear.  The onset of the tinnitus was in about the mid 1980s, with a gradual onset and without a precipitating event.  The examiner stated that it was less likely as not that the tinnitus was associated with a hearing loss or caused by or a result of military noise exposure because the Veteran reported that his tinnitus started almost 20 years after his military service.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1311.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain conditions, such as a sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board must find whether the preponderance of the evidence is against the claim. If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

"The American Medical Association defines 'acoustic trauma' as '[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire.'  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  Id."  Reeves v. Shinseki, No. 2011-7085, slip op. at 10, footnote 7 (June 14, 2012 Fed. Cir.) (not selected for publication); 2012 WL 2105624 (C.A. Fed.).

38 U.S.C.A. § 1154(a) requires due consideration be given to all pertinent medical and lay evidence, even in cases not involving combat injury.  38 U.S.C.A. § 1154(b) provides that in the case of a combat veteran lay or other evidence of service incurrence or aggravation is sufficient proof of the occurrence of an event but this deals with what happened during service and not the questions of either the existence of current disability or nexus to service.  Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed.Cir. 2009) (finding that 38 U.S.C.A. § 1154(b) does not require controlling weight be given to testimony as to the cause of a combat veteran's death); see also 38 C.F.R. § 3.304(d). 

The Veteran's DD 214 does not show that he was given awards, decorations or citations indicative of participation in combat.  Further, he has not alleged that he participated in combat, even though he served in Vietnam, which was a combat theater.   

Even if the Veteran participated in training for combat, as opposed to actual participation in combat, this does not equate to participation in actual combat for the purpose of applying the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  Accordingly, the Board concludes that he was not exposed to loud noise from weapons or artillery fire in combat and, so, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are not applicable.  Nevertheless, in light of the information contained in his DD 214 and personnel records, the Board concedes that the Veteran was exposed to loud noise during his military service inasmuch as he was in a combat theater.  However, this is not the same as being injured due to acoustic trauma and having resulting chronic disability.  Reeves, Id. 

That is to say, the Board declines to equate the mere presence of the Veteran near loud noise from explosions or weapons fire with permanent hearing loss from injury to the ears caused by acoustic trauma.  Although the Veteran, like virtually all Army Veterans, was exposed to loud noise during military service at some point in time, this does not automatically mean there was injury caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption, to this effect and the Board is aware of none.  Thus, while conceding that the Veteran was exposed to loud noise, even in the environment mentioned, the Board rejects the notion that acoustic trauma resulting in chronic hearing loss should be conceded.  

With respect to inservice acoustic trauma, as with all questions, this must be answered based on evaluation of the entire record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein [holding that the Board has the duty to assess the credibility and weight to be given to the evidence].  

As to the Veteran's assertion that his current hearing loss is of service origin, a layperson is generally not capable of opining on matters requiring medical knowledge but may attest to contemporaneous observable facts, e.g., symptoms and features.  See 38 C.F.R. § 3.159(a)(1) and (2); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (distinguishing competency and credibility).  This may establish a diagnosis when (1) a layperson is competent to identify the medical condition, or (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The credibility of any competent lay evidence must then be weighed against other evidence but may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Other factors are the lapse of time in recalling events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

In this regard, the Veteran is competent to attest to his having had diminished hearing during active service.  Jandreau, Id.  However, this competency does not extend to establishing that such diminished hearing met VA standards for a hearing loss during service or that such diminished hearing was chronic during service or due to acoustic trauma, particularly since he did not have a hearing loss in either ear on audiometric testing at discharge from his last period of service in March 1967 by VA standards and does not now have a hearing loss in the right ear which meets VA standards for a hearing loss, despite his lay assertion of recently retiring with an 80 percent hearing loss in the right ear. 

In substance, the 2012 official examiner opined, even after noting the history related by the Veteran of exposure to loud noise during military service, that the current hearing loss in the Veteran's left ear is unrelated to the Veteran's military service, implicitly, due to the passage of time without corroborating evidence of pathology.   

Moreover, the Board finds it significant that the Veteran did not filed a claim for service connection for hearing loss until 2009, more than 40 years after his discharge from active military service.  Since he was well aware of potential entitlement to VA benefits, inasmuch as he states that he sought VA treatment in 1967, it would only be reasonable to expect that if he had had a hearing loss, or noticed deceased hearing acuity, in 1967 that he would at that time have filed a claim for service connection for hearing loss.  However, he did not and this suggests that he did not have or did not believe that he had a hearing loss at that time.  Moreover, he has not proffered any reason for not having filed a claim for service connection for hearing loss when he allegedly sought VA treatment in 1967. 

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported or testified that he was given a diagnosis during service of any hearing loss, or a diagnosis within one year of service discharge in 1967 of a sensorineural hearing loss (the 2nd circumstance under Jandreau).  Any assertion that he had hearing difficulties even during military service is simply too vague to suggest, much less establish that he was given a formal diagnosis of a hearing loss during service.  

Also, the Veteran has not described symptoms supported by a later diagnosis of inservice incurrence of hearing loss, or manifestation of a sensorineural hearing loss within the first postservice year, by a medical professional (the 3rd circumstance under Jandreau).  

In Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) the Court held that even if audiometric testing at service separation did not establish the existence, at that time, of a hearing loss by VA standards at 38 C.F.R. § 3.385, such audiometric test results did not preclude granting service connection for a current hearing loss when there is evidence that current hearing loss is causally related to service.  In Hensley, Id., there was an upward shift in threshold levels at some frequencies on an examination for separation.  In Hensley, inservice audiometric testing yielded elevated thresholds at some frequencies.  The Court found that even if audiometric testing at service separation did not meet the requirements of 38 C.F.R. § 3.385, the claim could not be denied solely on that basis.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  

Here, audiometric testing during the Veteran's second period of service consisting of testing at entrance and at separation, found no upward shift in threshold levels in the right ear, although there were upward shits of only five decibels in the left ear at 1000 and 2000 Hz.  

However, the holding in Hensley, Id., places no limitation on the results of inservice audiometric tests being used by medical examiners to reach an opinion, even a negative opinion, and does not hold that VA must disregard an otherwise adequate medical opinion (even if a postservice examiner found audiometric results etiologically relevant).   See Gruen v. Shinseki, No. 09-3603, slip op. (U.S. Vet. App. May 16, 2011) (nonprecedential unpublished memorandum decision); Slip Copy, 2011 WL 1837395 (Table) (Vet.App.) (noting that the Board had conceded inservice exposure to acoustic trauma and the claimant currently had a hearing loss by VA standards).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating the factors necessary for a medical opinion to be adequate under the duty to assist).  Thus, the holding in Hensley, Id., is inapposite.  

Consequently, the Board concludes that the Veteran does not now have a hearing loss by VA standards in the right ear and that his current hearing loss in the left ear, which does meet VA standards for a hearing loss, is not of service origin and that a sensorineural hearing loss is not shown until several decades after discharge from his military service in 1967.  


Tinnitus With Vertigo

The Veteran relies upon the same circumstances, i.e., exposure to loud noise, during service that he has alleged to be the cause of his claimed bilateral hearing loss, as being the cause of his tinnitus.  However, it is additionally asserted that his tinnitus with vertigo may be due to a tick bite during service.  

The Board finds that the Veteran's statement of the onset of chronic tinnitus and vertigo in the 1980s may not be given probative value in light of the absence of corroborating medical or contemporaneous lay evidence of continuous symptomatology after service, as well as not having filed a claim for service connection for tinnitus with vertigo when he allegedly sought VA treatment in 1967.  

In other words, even assuming that tinnitus and vertigo began during the 1980s, there is nothing in the record which relates either tinnitus or vertigo to the Veteran's military service other than the Veteran's own lay speculation which does not account for the lapse of more than a decade between inservice exposure to acoustic trauma and any tick bite and the earliest manifestation, by his own history, of either tinnitus or vertigo.  

In other words, given the absence of complaints or findings of tinnitus or vertigo during service and for more than a decade after termination of the last period of active service in 1967, the Veteran's mere speculation that either tinnitus or vertigo, or both, are related to inservice acoustic trauma or even a tick bite would require the Board to resort to relying on mere lay speculative, and so incompetent, evidence of medical etiology which is not permissible.  

Eye Disability

The correction of the Veteran's visual acuity with prescription lenses suggests that he had a refractive error during his first period of active service which continued to and was found on the examination for entrance into his second period of service.  It must be noted, at the outset, that congenital or developmental defects, e.g., refractive error of the eyes, are not diseases or injuries within the meaning of applicable legislation and are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c).  

In this regard, the presumption of soundness is not applicable when a development or congenital disorder, e.g., a refractive error of the eyes, is found on an examination for entrance into active service.  In fact, the Court has specifically held that "[t]he presumption of soundness does not, however, apply to congenital defects, because such defects are not diseases or injuries within the meaning of 38 U.S.C. §§ 1110 and 1111."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). 

Moreover, even if a refractive error were to have become worse during service, this would still not be a basis for granting service connection, in the absence of evidence of superimposed disease or injury, since refractive errors of the eyes are not disabilities for which VA compensation is payable.  

Here, there is no competent evidence which even remotely suggests that any refractive error that the Veteran had during active military service was in any way aggravated or made worse due to a left eye injury.  The Veteran is not competent to attest that his current refractive error, which by its very nature pre-existed his military service, is in any way related to an inservice eye injury or that a pre-existing refractive error worsened due to an inservice eye injury.  

The evidence is otherwise devoid of any suggestion that the Veteran now has an acquired disability of the eyes and it has been conceded that no inservice injury caused a disability of the eyes.  

So, as it stands, the claim for service connection for an eye disability must be denied because the evidence does not establish that the Veteran now has an acquired disability of either eye.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.)  In the absence of proof of present disability there can be no valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997) (interpreting 38 U.S.C. § 1131 as also requiring the existence of a present disability for VA compensation purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

Since, for these reasons, the preponderance of the evidence is against the claims and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for bilateral hearing loss, tinnitus with vertigo, and an unspecified eye disorder (claimed as blurred vision) is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for bilateral tinnitus with vertigo is denied. 

Service connection for an unspecified eye disorder (claimed as blurred vision) is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


